nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Become a Police Officer  Find Schools That Prepare You for a Career in Law Enforcement.     comparetopschools.com      Bicycle Accident Attorney  The #1 Bicycle Attorney in S.F. 98% Success Rate! Free Consultation     www.bayareabicyclelaw.com      Free Birth Records Search  Enter any name and search free.     www.ancestry.com      Employee Investigator Kit  Download Ready to Use Employee Investigation Tools, Tips, Template     i-sight.com/Employee-Investigation      Free Immigration Records  1) Simply enter a name. 2) View all immigration records!     genealogy.com/Records+Immigration      Attorneys in Your Area  Find Local Find Attorneys. Search ClassifiedAds.com 100% Free!     attorneys.classifiedads.com      Litigation Lawyer  Get Litigation Lawyer Info. Metasearch &amp; Social Results Now.     info.com      Injury Lawyer  Looking For Injury Lawyer? Search &amp; Discover Local listings!     alllocal.net/Injury-Lawyer      Free Public Record Search  View Arrests, Criminal Records, Address, Phone, Age, and More Here!     arrests.truthfinder.com      Kid Cuisine Mac &amp; Cheese  An Easy Cheesy Favorite! Whip Up A Little Mealtime Magic Tonight.     www.kidcuisine.com            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   US Supreme Court Docket   Supreme Court Judgement   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   Las Vages NV   Supreme Court Case Law   Phone Number in Las Vegas NV   Civil Court Case   Federal District Court Cases   Job Vacancies Las Vegas NV   Washoe County NV   New Civil Law Cases   Online Banking Sign in Reno NV   About Reno Nevada   Court Records   Case Attorney   County Court   Legal Case Law   Court Search   Clerk of the Circuit Court   Law Attorney   Law Office                            © 2014 All rights reserved. Privacy policy